DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 28 July 2022 have been fully considered but they are not persuasive. 
On pages 6-9 of the remarks, Applicant argues that the amendments to the claims have overcome the previous 112(b) rejections and prior art rejections.
The Examiner finds these arguments unpersuasive. The amendments do not obviate the 112(b) rejections as the claim language still seems to indicate that the apparatus would be set up for simultaneous low pressure casting and gravity casting. It is clear from Applicant’s specification that they are meant to be performed separately. See previous 112(b) rejections in the Office action dated 28 April 2022. With respect to the prior art rejections, the amendments also do not overcome these rejections. The amendments with respect to the apparatus claims are all functional in nature. Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. With respect to the method claims 15-19, the amended limitation does not provide structure or guidance for how the pivotable retaining element is “compatible” with both the low-pressure permanent mold and a gravity permanent mold and so any pivotable retaining element is compatible with both the low-pressure permanent mold and a gravity permanent mold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        11 August 2022

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735